82 B.R. 906 (1988)
In re Charles P. CLARK, Ruth A. Clark, Debtors.
Bankruptcy No. 2-87-01736.
United States Bankruptcy Court, S.D. Ohio, E.D.
February 3, 1988.
Deborah P. Ecker, Federal Land Bank of Louisville, Luper, Wolinetz, Sheriff & Neidenthal, *907 Columbus, Ohio, counsel for Federal Land Bank of Louisville.
Thomas R. Straus, Steubenville, Ohio, trustee.
Douglas S. Roberts, Isaac, Brant, Ledman & Becker, Columbus, Ohio, for debtors.

ORDER ON MOTION TO DISMISS APPEAL
BARBARA J. SELLERS, Bankruptcy Judge.
This matter is before the Court upon a motion filed on behalf of the Federal Land Bank of Louisville ("FLB") seeking to dismiss the appeal of this Court's order of October 9, 1987, 79 B.R. 723. The motion is premised upon the failure of appellants Charles and Ruth Clark to comply with the provisions of Bankruptcy Rule 8006 which require the filing of a statement of the issues in the case and a designation of the record within ten (10) days after filing the notice of appeal.
Bankruptcy Rule 8001(a), which governs this matter, provides as follows:
Failure of an appellant to take any step other than the timely filing of a notice of appeal does not affect the validity of the appeal, but is ground only for such action as the district court or bankruptcy appellate panel deems appropriate, which may include dismissal of the appeal. (Emphasis added).
Because Rule 8001(a) states that the district court generally has jurisdiction over dismissal of an appeal so long as the appeal itself was timely, and because the appellants have recently filed their statement of issues and designation of record, this Court will not decide the issue presented by FLB's motion. The completed appeal will soon be docketed in the District Court and FLB, should it choose, may raise the issue of dismissal in that forum.
IT IS SO ORDERED.